Blandford, Justice.
The plaintiffs in error being sued in a justice’s court by defendants, the justice rendered judgment against them. They entered an appeal to a jury regularly in that court. At the time the case came on for trial on appeal, the plaintiffs in error did not appear, and the justice for that cause dismissed the appeal. They petitioned for certiorari to reverse this ruling of the justice’s court. The judge of the superior court dismissed the certiorari and affirmed the ruling of the justice’s court.
This was error, as ruled by this court in Singer Manufacturing Co. vs. Walker & Co. during present term.
J udgment reversed.